Citation Nr: 0203268	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  95-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Jim Torrisi, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1970.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 rating decision, in which the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in White River Junction, Vermont, denied 
the claims of entitlement to service connection for PTSD, 
hypertension, and hearing loss, and entitlement to 
nonservice-connected pension, and deferred the claim of 
entitlement to service connection for lymph node swelling 
secondary to Agent Orange exposure.  The veteran initiated an 
appeal of the RO's decision with regard to the claims for 
service connection for PTSD, hypertension and hearing loss, 
but the RO issued a statement of the case pertaining only to 
the claim for service connection for PTSD.  The veteran 
subsequently perfected his appeal with regard to that issue, 
and in June 1997, the Board affirmed the RO's decision.  

The veteran appealed the Board's June 1997 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a Memorandum Decision issued in August 1999, the Court 
vacated the Board's decision and remanded the claim for more 
adequate reasons and bases.  The Court also remanded the 
issues of entitlement to service connection for hypertension 
and hearing loss for issuance of a statement of the case.  

In June 2000, the Board again denied the veteran's claim for 
service connection for PTSD and remanded the claims for 
service connection for hypertension and hearing loss to the 
RO with an instruction to issue a statement of the case 
pertaining to those issues.  In April 2001, based on an 
Appellee's Unopposed Motion for Remand and to Stay Further 
Proceedings, the Court vacated the Board's June 2000 decision 
on the issue of entitlement to service connection for PTSD 
and remanded that matter to the Board for readjudication 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107). 

The Board addresses the issues of entitlement to service 
connection for hypertension and entitlement to service 
connection for hearing loss in the Remand portion of this 
decision. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his PTSD claim and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of that claim.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat.

4.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.304(f) (2001), as amended by 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial procedural matter, the Board notes that, in 
April 2000, the veteran's representative submitted evidence 
directly to the Board that is pertinent to the veteran's PTSD 
claim.  The representative also submitted a waiver of RO 
consideration so that the Board could review the evidence in 
support of the veteran's claim without remanding it to the RO 
for initial consideration.  See 38 C.F.R. § 20.1304 (2001).  
The regulation governing the submission of additional 
evidence was recently amended.  See 66 Fed. Reg. 3,009-3,105 
(Jan. 23, 2002) (to be codified as amended at 38 C.F.R. § 
20.1304).  This amendment eliminates a claimant's right to 
initial RO consideration of new evidence, but given that the 
representative specifically waived such consideration, the 
change has no effect on the veteran's claim in this case.  
Pursuant to the former and revised regulation, the Board will 
consider the evidence in the first instance. 

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The Board denied the veteran 
this benefit in June 2000, and the veteran appealed this 
decision to the Court.  

While the veteran's appeal was pending, Congress passed 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West Supp. 2001).  Further, 
during the pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), which is effective for all claims filed on or after 
August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not developed 
the veteran's PTSD claim pursuant to the VCAA.  However, as 
explained below, prior to the enactment of the VCAA, the RO 
took action that is consistent with the notification and 
assistance provisions of the VCAA.  In addition, the RO has 
not considered the veteran's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO found the 
veteran's PTSD claim to be well grounded and denied it on its 
merits.  The RO's decision is thus consistent with the VCAA, 
which eliminates the need for a claimant to submit a well-
grounded claim and requires an adjudicator to proceed 
directly to an adjudication of the merits of a service 
connection claim (provided the adjudicator finds that VA has 
fulfilled its duties to assist and notify).  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his PTSD claim and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2001).  For instance, in a letter dated July 1991, the RO 
requested the veteran to submit a complete, detailed 
description of his alleged stressors and reports from private 
physicians.  The RO also requested the veteran to furnish the 
dates and names of VA facilities where he had received PTSD 
treatment so that the RO could obtain records of this 
treatment.  In another letter dated later that month, the RO 
requested the veteran to submit the records he had recently 
received from Edward J. Bolton, M.D.  In addition, in rating 
and hearing officer decisions dated October 1991, December 
1993, October 1994 and February 1995, letters notifying the 
veteran of those decisions, other letters dated June 1993, 
August 1993 and October 1993, a statement of the case issued 
in February 1994, and a supplemental statement of the case 
issued in March 1995, the RO informed the veteran of the 
reasons for which his claim had been denied and of the 
evidence needed to substantiate his claim, notified the 
veteran of all regulations pertinent to his claim, advised 
the veteran that attempts at verifying his alleged stressors 
had been unsuccessful, and provided him an opportunity to 
submit additional evidence, including independent evidence 
corroborating that he engaged in combat, and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  For instance, the 
RO secured and associated with the claims file all evidence 
identified by the veteran as being pertinent to his claim, 
including VA and private outpatient treatment records and 
information from the Social Security Administration.  The RO 
also secured and associated with the claims file service 
personnel records pertinent to the veteran's claim.  In 
addition, for the purpose of endeavoring to verify the 
veteran's alleged in-service stressors, the RO contacted 
personnel from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the U.S. Army and Joint 
Services Environmental Support Group), who responded to the 
RO's inquiry by letter dated September 1993.  

In an April 1997 written statement, the veteran's former 
representative requested the RO to obtain daily operation 
reports of the veteran's unit.  The RO did not do so, but 
given that other service records provided a chronology of the 
veteran's location in service, it was not necessary for the 
RO to obtain such records.  The Board is not aware of the 
existence of any other outstanding evidence that needs to be 
obtained in support of the veteran's claim.  

In addition to obtaining all pertinent evidence, the RO 
developed the medical record to the extent necessary to 
decide the veteran's claim.  In September 1991, the RO 
afforded the veteran a VA psychiatric examination, during 
which a VA examiner discussed the nature and etiology of the 
veteran's psychiatric complaints. 

In August 2001, after the Court vacated the Board's June 2000 
decision, the veteran's representative submitted a request to 
the Board for an extension of 90 days to submit additional 
evidence and argument in support of the veteran's claim.  The 
representative indicated that the extension was necessary due 
to an overwhelming caseload and a lack of knowledge of VA 
law.  He explained that, because veterans' disability claims 
were not part of his regular practice, he needed additional 
time to acquaint himself with the law pertinent to the 
veteran's claim.  Later that month, the Board notified the 
representative by letter that he had been granted a new 
deadline, October 22, 2001, for submitting additional 
evidence in support of the veteran's claim.  The Board next 
heard from the representative by letter received in December 
2001.  At that time, the representative requested referral of 
the veteran's claim to the RO for initial consideration under 
the VCAA.  In addition, he argued that such a referral was 
necessary so that the veteran could be notified of the 
medical and lay evidence needed to substantiate his claim, 
and advised as to whether he or the VA was responsible for 
submitting such evidence.  The representative specifically 
requested guidance with regard to determining whether one 
engaged in combat and verifying stressors. 

The Board does not believe that such a referral is necessary.  
As previously indicated, on numerous occasions since 1991, 
the RO has notified the veteran of the information needed to 
substantiate his PTSD claim and has explained to him who is 
responsible for obtaining such information.  In so doing, the 
RO often discussed its unsuccessful attempts to verify the 
veteran's alleged combat and stressors, and advised the 
veteran to submit more detailed stressor statements regarding 
specific combat incidents, including the date (to within 
seven days), place and type, and the names of friends who 
were killed or wounded in action, or independent evidence 
verifying the combat and stressors.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (holding that it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor).  Moreover, in decisions dated June 1997 and June 
2000, the Board also discussed these matters after 
comprehensively analyzing the facts of the case.  In 
explaining the reasons for which the claim could not be 
granted, the Board described the evidence needed to 
substantiate the veteran's claim and provided, as will be 
discussed again below, the applicable law and regulations and 
the precedent opinion of the VA's General Counsel explaining 
the meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b).  There is simply 
no other information the RO or the Board could provide the 
veteran to assist in the development of his claim. 

In the representative's most recent letter, he asserts that 
the RO, alone, is authorized to develop a claim under the 
VCAA and that therefore a referral to the RO is mandatory.  
However, the Court has held that the VCAA does not require 
remand of all claims pending on its effective date.  See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001) (holding 
that when there is extensive factual development in a case, 
including in the record on appeal and in a detailed Board 
decision, and further assistance would not aid in 
substantiating a claim, the VCAA is inapplicable).  Inasmuch 
as the RO and the Board have notified the veteran of the 
evidence needed to substantiate his claim and have obtained 
and fully developed all relevant evidence necessary for the 
equitable disposition of that claim, another Remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran). 

The veteran seeks service connection for PTSD.  The 
regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended while the veteran's appeal was pending, 
effective March 7, 1997.  The amendment serves primarily to 
codify the Court's decision in Cohen v. Brown, 10 Vet. App. 
128 (1997) and to bring 38 C.F.R. § 3.304(f) in line with the 
governing statute, 38 U.S.C.A. § 1154(b) (West 1991), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.  As previously indicated, 
where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas, 1 Vet. 
App. at 312-313.  In this case, the RO did not notify the 
veteran of the change in regulation or consider the veteran's 
PTSD claim under both the former and revised regulations.  
However, because the old and new criteria for evaluating PTSD 
claims are substantially the same, neither version of the 
regulation is more favorable to the veteran. 

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304 (1996).  Under the revised regulation, the veteran 
must submit medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2001).  Both the former and revised regulations 
require a diagnosis of PTSD, evidence which, as shown below, 
has been submitted in this case. 

The veteran served on active duty from March 1966 to March 
1970.  In written statements submitted since he filed his 
claim for PTSD, and during a September 1991 VA examination 
and January 1995 hearing, the veteran argued that he 
developed PTSD as a result of stressors experienced during 
that time period.  These stressors include: (1) having to 
load body bags (for either two, or four weeks) onto planes in 
Tan Son Nhut or Tuy Hoa Airfield; (2) in about October 1967, 
hearing a noise and then shooting into the dark while on 
guard duty at Tuy Hoa Airfield;  (3) in about September 1967, 
witnessing South Vietnamese troops burn (either one, or two) 
North Vietnamese alive in Tuy Hoa; (4) in about October 1967, 
witnessing Viet Cong attack South Vietnamese civilians in a 
bus; (5) in about July 1967, witnessing Republic of Korea 
troops "slaughter" a group of civilians in Tuy Hoa and then 
pile and burn their bodies; and (6) being mortared three to 
four times per week at Tuy Hoa Airfield.  (Hereinafter, 
stressors #1 through #6). 

Medical evidence dated after the veteran was discharged from 
service satisfies the first element of a PTSD claim under the 
former and revised criteria of 38 C.F.R. 
§ 3.304, because it shows that the veteran has been diagnosed 
with PTSD.  Although this evidence also shows that the 
veteran has been diagnosed with other psychiatric disorders, 
these alternative diagnoses do not constitute a preponderance 
of the evidence against the veteran's claim that he has PTSD.   

According to this evidence, the veteran first sought 
treatment for psychiatric complaints in 1984, but was not 
diagnosed with PTSD until 1991.  In 1991, a physician 
referred the veteran to a VA psychiatrist with possible 
symptoms of PTSD.  This psychiatrist conducted an evaluation 
and rendered a diagnosis of probable PTSD.  During subsequent 
evaluations in 1991, the same psychiatrist noted that the 
veteran suffered from PTSD, with marked symptoms.  Other VA 
psychiatrists confirmed a diagnosis of PTSD during a VA 
psychiatric examination conducted in September 1991, and in 
letters dated January 1995 and March 2000 (written by the 
same VA psychiatrist).  According to a report from the Social 
Security Administration, the veteran has also been diagnosed 
with depression and alcohol disorders.

The VA psychiatrists who conducted the VA examination in 
September 1991 and who submitted written opinions in January 
1995 and March 2000 attributed the veteran's PTSD to, in 
part, stressors #1, #2 and #3, #5 and #6.  Therefore, this 
evidence satisfies another one of the three criteria of 
38 C.F.R. § 3.304(f), by establishing a link between current 
PTSD symptoms and a claimed in-service stressor.  Having 
submitted a diagnosis of PTSD and medical evidence linking 
PTSD to claimed in-service stressors, the Board must now 
determine whether the record contains credible supporting 
evidence that one or more of those stressors actually 
occurred.  

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).  

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, the veteran claims that he engaged in combat 
with the enemy.  However, he has identified only one stressor 
that may be related to combat: stressor #6, witnessing mortar 
attacks against the Tuy Hoa Airfield.  Most often, he has 
asserted that he witnessed atrocities against civilians or 
the enemy by South Korean and South Vietnamese troops (under 
otherwise unexplained circumstances), loaded body bags and 
fired into the dark at a noise while on guard duty (without 
ever identifying a target, experiencing return fire from the 
enemy or evidence of an enemy attack, or knowing if he hit 
anything).  

The veteran has not asserted that the claimed mortar attacks 
were accompanied by a sapper, automatic weapons, or ground 
attack.  Moreover, even assuming the veteran's assertions of 
being mortared were intended to prove he participated in 
combat, the probative value of his assertions is 
questionable.  

The veteran's descriptions of his in-service stressors, 
including type and detail, have varied significantly over 
time.  For example, during VA outpatient treatment in April 
1991, the veteran claimed one stressor: loading body bags.  
During the September 1991 VA psychiatric examination and 
January 1995 hearing, the veteran was inconsistent in 
reporting the amount of time he spent loading these body 
bags.  On one occasion, he reported that he did so for two 
weeks, but on another occasion, he reported that he did so 
for four weeks.  Second, the veteran did not report stressors 
#4 through #6 until over two years after he filed his claim, 
in a statement received in August 1993.  With regard to those 
stressors, he initially claimed that the mortar attacks 
occurred two to three times weekly.  See August 1993 written 
statement.  Subsequently, he reported that, for about three 
weeks, they occurred three to four times weekly, and that 
after a subsequent lull, they reoccurred for an unspecified 
amount of time.  See transcript of January 1995 hearing.  
Third, the veteran's accounts of stressor # 3 have been 
inconsistent.  During his September 1991 VA psychiatric 
examination and in a written statement received in August 
1993, the reported seeing North Vietnamese being burned 
alive.  However, on one occasion, he reported that the 
incident involved one individual, and on the other occasion, 
he reported that the incident involved two individuals.  
Finally, during his September 1991 VA psychiatric 
examination, he did not mention stressors #4 through #6, and 
during his January 1995 hearing, he did not mention stressors 
#3 through #5. 

The variations in the veteran's claimed stressors are 
significant, thereby weakening the probative value of his 
oral and written statements.  However, the Board does not 
believe that they are so significant that they result in a 
complete lack of credibility. Therefore, the Board will 
consider and weigh these statements with the other evidence 
of record.  See Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  

The veteran's DD 214 and other service personnel records, 
including an AF-7 and DD Form 1351-2 (Travel Voucher), 
reflect no participation in combat.  Rather, they show that 
the veteran's primary military occupational specialty was jet 
mechanic and that he received no commendations or awards, 
such as the Combat Infantryman Badge, Purple Heart, or 
similar citation, typically awarded primarily or exclusively 
for circumstances relating to combat.  See VAOPGCPREC 12-99.  
They also show that, while in Vietnam with the Air Force, the 
veteran served his first three to four days at Tan Son Nhut 
Air Base and the rest of his tour at Tuy Hoa Air Base.  While 
a "Chronology of VC/NVA Attacks on the Ten Primary USAF 
Operating Bases in RVN 1961-1973" (chronology) indicates that 
Tan Son Nhut and Tuy Hoa were two of the ten primary Air 
Force operating bases in Vietnam, there is no evidence of 
record establishing that the veteran was trained or developed 
experience in infantry, armor or artillery at these bases.  

The veteran has submitted multiple letters that were 
allegedly written during his tour in Vietnam.  None of these 
letters mention participation in combat.  The AF-7 lists 
"[c]ounterinsurgency [e]xperience from 11 Jun [sic] [19]67 to 
(blank) Vietnam" and a VA physician has argued that this 
notation is sufficient to represent evidence of combat, see 
January 1995 written statement; however, the nature and 
extent of the veteran's "counterinsurgency experience" is not 
described and the VA physician provides no additional facts 
upon which to base his opinion.  While the veteran may very 
well have served in a combat area (as evidenced by his 
service records), the Court has held that serving in a combat 
zone is not the same as serving in combat.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In any event, in a 
letter received in September 1993, personnel from USASCRUR 
indicated that, given the veteran's lack of detail in 
describing the combat incidents in which he engaged, such 
incidents could not be verified.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The favorable evidence 
includes the veteran's oral and written statements, which, 
given the weakness of their probative value, are 
insufficient, alone, to establish definitively the veteran's 
participation in combat.  The unfavorable evidence includes 
the veteran's service personnel records, which disclose that 
the veteran was a jet mechanic for an Air Force field 
maintenance squadron that served primarily at Tuy Hoa 
Airfield, one of the ten primary Air Force operating bases in 
Vietnam. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carleton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot... establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  In a letter 
received in September 1993, personnel from USASCRUR indicated 
that the claimed stressors could not be verified.  The 
remainder of the evidence of record also fails to verify the 
alleged stressors.  The previously noted chronology shows 
that there were no attacks against Tan Son Nhut Air Base in 
June 1967, and that between June and December of 1967, the 
Tuy Hoa Air Base received only one attack.  This attack, 
which occurred in September 1967, was characterized as an 
"AWP," or automatic weapons attack.  It resulted in a total 
of four U.S. casualties (three wounded in action and one 
killed in action), and three enemy casualties (killed in 
action).  There is no evidence establishing that the veteran 
was near this attack, and as the relevant stressor was 
described as multiple mortar attacks (i.e., mortar attacks 
occurring up to four times weekly), the Board does not 
believe the veteran was referring to the September 1967 AWP 
attack. 

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application. 


ORDER

Service connection for PTSD is denied.


REMAND

In June 2000, the Board remanded the veteran's claims of 
entitlement to service connection for hypertension and 
hearing loss to the RO with an instruction to issue a 
statement of the case pertaining to those issues.  The RO 
complied, and subsequently, the veteran perfected his appeal 
with regard to those issues.  In an April 2000 written 
statement, the veteran's representative requested a hearing, 
but did not specify the type of hearing he wanted.  
Subsequently, in a VA Form 9 (Appeal to Board of Veterans' 
Appeals) received in August 2000, the veteran indicated that 
he wished to appear personally at a local VA office before 
the Board.  In a letter dated October 2000, the RO 
acknowledged the veteran's request and informed him that the 
Board proposed to conduct this hearing using video 
conferencing techniques.  The RO also informed the veteran 
that if he did not want this type of hearing, the RO would 
keep control of the appeal and contact the veteran when a 
Member of the Board visited White River Junction, Vermont.  
To date, no additional action has been taken with regard to 
the veteran's hearing request.    

In light of the foregoing, this case is remanded to the RO 
for the following development:

1.  The RO should schedule the veteran 
for a hearing before a traveling member 
of the Board.  In informing the veteran 
of the scheduled hearing pursuant to 38 
C.F.R. § 20.704 (2001), the RO should 
advise the veteran that if he desires to 
withdraw his hearing request, he should 
do so by writing the RO prior to the 
scheduled hearing date.  In addition, the 
RO should ask the veteran to clarify 
whether, in addition to a Board hearing, 
he wishes to have a hearing before a 
hearing officer.

2.  If the veteran responds in the 
affirmative, the RO should schedule the 
veteran for a hearing before a hearing 
officer.

3.  Once the development has been 
completed, the RO should return the 
claims file to the Board for further 
appellate review.   

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  The Board intimates no opinion 
as to the merits of this appeal.  The veteran is free to 
submit any additional evidence and argument he desires to 
have considered in connection with his current appeal; 
however, no action is required until he is otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

By law, this claim must be afforded expeditious treatment by 
the RO.  Claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



